ACCEPTED
                                                                                                    01-14-00186-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               4/21/2015 3:50:37 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK


                                    NO. 01-14-00186-CV
                                                                                  FILED IN
                                                                             st
                                                                            1 COURT OF APPEALS
                                                                                HOUSTON, TX
                               IN THE COURT OF APPEALS                           April 21, 2015
                                                                            CHRISTOPHER A. PRINE,
                           FOR THE FIRST JUDICIAL DISTRICT                         CLERK
                                     HOUSTON, TEXAS
                                _______________________________
        LLOYD GILLIAM AND CAROLYN GILLIAM, MARTHA HOLLAN, CHARLIE
       BEAIRD AND KAREN BEAIRD, LILA ROSE ANDERSON, MICHAEL SANDERS
        AND RAQUEL SANDERS, RICHARD LON AND PRISCILLA LON, DONNA H.
       JOHNSON, JEROME A. BRADKE AND NANCY BRADKE, MR. AND MRS. E. E.
         EWING, JR., RICKY LEGGETT, KENNY BEAR AND DANA BEAR, REGINA
         BRUEGGEMAN AND STEVEN BRUEGGEMAN, MARLO PORRAS, DAVID
             CONNELL, JR., JASON BRONAS AND BARBARA MC GUIRE,
                                                       APPELLANTS,
                                              V.
                     SANTA FE INDEPENDENT SCHOOL DISTRICT,
                                               APPELLEE.
                         ________________________________
                       TH
       APPEAL FROM 405    JUDICIAL DISTRICT COURT, GALVESTON COUNTY,
                      TEXAS TRIAL COURT NO. 10-CV-0489
                  HONORABLE MICHELLE SLAUGHTER, PRESIDING
                  _______________________________________________


                 APPELLANTS MOTION TO SUBSTITUTE COUNSEL


       Appellants, Lloyd Gilliam and Carolyn Gilliam, Martha Hollan, Charlie Beaird
and Karen Beaird, Lila Rose Anderson, Michael Sanders and Raquel Sanders, Richard
Lon and Priscilla Lon, Donna H. Johnson, Jerome M. Bradke and Nancy Bradke, Mr. and
Mrs. E.E. Ewing, Jr., Ricky Leggett, Kenny Bear and Dana Bear, Regina Brueggeman
and Steven Brueggeman, Marlo Porras, David Connell, Jr., Jason Bronas and Barbara Mc
Guire, submit this motion seeking the substitution of counsel, Anthony P. Griffin, and to
allow in his place Rachaelle Reynolds. For good cause Appellants would submit to the
Court as follows, to-wit:
           1. On January 27, 2015, Anthony P. Griffin resigned from the State Bar of
              Texas, and as such will not be able to perform the tasks of oral argument
              before this Honorable Court. In this context, Appellants request that
              Rachaelle Reynolds be substituted as attorney of record in the place and stead
              of Anthony P. Griffin.



	                                             1	  
       2. Appellants approve this substitution.
       3. The information for new counsel is as follows, to-wit:

                                      Rachaelle Reynolds
                                    State Bar No. 24088294
                                   5522 Larkin Street, Unit A
                                     Houston, Texas 77007
                                     Phone: (832) 427-9877
                                      Fax: (713) 456-2820
                           Email: rachaelle.reynolds0720@gmail.com

       4. Proposed substitution counsel approves the substitution herein. Said counsel
          also will be responsible for the oral argument in this matter.
       5. It is prayed this motion be granted in all parts.




	                                         2	  
       DATE: April 21, 2015.


                                     Respectfully submitted,



                                     /S/ Rachaelle Reynolds
                                     __________________________
                                     Rachaelle Reynolds
                                     State Bar No. 24088294
                                     5522 Larkin Street, Unit A
                                     Houston, Texas 77007
                                     Phone: (832) 427-9877
                                     Fax: (713) 456-2820
                                     Email: rachaelle.reynolds0720@gmail.com


                               ATTORNEY FOR APPELLANTS:
                               Lloyd Gilliam and Carolyn Gilliam,
                               Martha Hollan,
                               Charlie Beaird and Karen Beaird,
                               Lila Rose Anderson,
                               Michael Sanders and Raquel Sanders,
                               Richard Lon and Priscilla Lon,
                               Donna H. Johnson,
                               Jerome A. Bradke and Nancy Bradke,
                               Mr. and Mrs. E. E. Ewing, Jr.,
                               Ricky Leggett,
                               Kenny Bear and Dana Bear,
                               Regina Brueggeman and Steven Brueggeman,
                               Marlo Porras,
                               David Connell, Jr.,
                               Jason Bronas and
                               Barbara Mc Guire




	                                  3	  
                            CERTIFICATE OF SERVICE
        This is to certify that on the 21TH day of April, 2015, a true and correct copy of
this motion was forwarded to opposing counsels by mailing the same by electronic filing
of the same and/or by certified mail, return receipt requested, postage prepaid when
noted, to-wit:

                                    Richard Morris
                                     Adam Courtin
                            Rogers, Morris & Glover, L.L.P
                             5718 Westheimer, Suite 1200
                                Houston, Texas 77057
                                Phone: (713) 960-6000
                                 Fax: (713) 960-6025
                             E-mail: rmorris@rmgllp.com
                             E-mail: acourtin@rmgllp.com




                                             /S/ Rachaelle Reynolds
                                             ______________________
                                             Rachaelle Reynolds




	                                          4